                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
                             UNITED STATES DISTRICT COURT                     DATE FILED: 5/19/2021
                            SOUTHERN DISTRICT OF NEW YORK



  JOSH FEIERSTEIN, Individually and On                          Case No.: 1:19-cv-11361-VEC
  Behalf of All Others Similarly Situated,
                                                                Honorable Valerie E. Caproni
                                             Plaintiff,

          vs.

  CORREVIO PHARMA CORP., MARK H.N.
  CORRIGAN, WILLIAM HUNTER, JUSTIN A.
  RENZ, and SHEILA M. GRANT,

                                             Defendants.



                JUDGMENT APPROVING CLASS ACTION SETTLEMENT

       WHEREAS, a consolidated class action is pending in this Court entitled Feierstein v.

Correvio Pharma Corp. et. al, Case No. 1:19-cv-11361-VEC (the “Action”);

       WHEREAS, (a) Lead Plaintiffs Clinton Atkinson, Nabil Saad, and Iuliia Mironova, on

behalf of themselves and the Settlement Class (defined below), and (b) defendant Correvio Pharma

Corp. (“Correvio”), and defendants Mark H.N. Corrigan, Willian Hunter, Justin A. Renz, and

Sheila M. Grant (collectively, the “Individual Defendants,” and, together with Correvio, the

“Defendants” and together with Lead Plaintiffs, the “Parties”) have entered into a Stipulation and

Agreement of Settlement dated September 3, 2020 (the “Stipulation”), that provides for a complete

dismissal with prejudice of the claims asserted against Defendants in the Action on the terms and

conditions set forth in the Stipulation, subject to the approval of this Court (the “Settlement”);

       WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall

have the same meaning as they have in the Stipulation;
       WHEREAS, by Order dated November 20, 2020 (the “Preliminary Approval Order”), this

Court: (a) preliminarily approved the Settlement; (b) certified the Settlement Class solely for

purposes of effectuating the Settlement; (c) ordered that notice of the proposed Settlement be

provided to potential Settlement Class Members; (d) provided Settlement Class Members with the

opportunity either to exclude themselves from the Settlement Class or to object to the proposed

Settlement; and (e) scheduled a hearing regarding final approval of the Settlement;

       WHEREAS, due and adequate notice has been given to the Settlement Class;

       WHEREAS, the Court conducted a hearing on May 14, 2020 (the “Settlement Hearing”)

to consider, among other things, (a) whether the terms and conditions of the Settlement are fair,

reasonable and adequate to the Settlement Class, and should therefore be approved; and (b)

whether a judgment should be entered dismissing the Action with prejudice as against the

Defendants; and

       WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed and

proceedings held herein in connection with the Settlement, all oral and written comments received

regarding the Settlement, and the record in the Action, and good cause appearing therefor;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

       1.      Jurisdiction – The Court has jurisdiction over the subject matter of the Action, and

all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties and

each of the Settlement Class Members.

       2.      Incorporation of Settlement Documents – This Judgment incorporates and makes

a part hereof: (a) the Stipulation filed with the Court on September 3, 2020; and (b) the Notice,

the Summary Notice, and the Postcard Notice, all of which were filed with the Court on September

3, 2020.


                                                 2
       3.        Class Certification for Settlement Purposes – The Court hereby affirms its

determinations in the Preliminary Approval Order certifying, for the purposes of the Settlement

only, the Action as a class action pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil

Procedure on behalf of the Settlement Class consisting of all persons and entities who or which

purchased shares of Correvio stock between September 5, 2018 and December 10, 2019, inclusive,

and were damaged thereby. Excluded from the Settlement Class are: (i) the Defendants; (ii)

members of the Immediate Family of each of the Individual Defendants; (iii) any entity in which

any Defendant has a controlling interest; (iv) the officers and directors of Correvio during the

Settlement Class Period; and (v) the legal representatives, heirs, successors or assigns of any such

excluded party

       4.        Adequacy of Representation – Pursuant to Rule 23 of the Federal Rules of Civil

Procedure, and for the purposes of the Settlement only, the Court hereby affirms its determinations

in the Preliminary Approval Order certifying Lead Plaintiffs as Class Representatives for the

Settlement Class and appointing Lead Counsel as Class Counsel for the Settlement Class. Lead

Plaintiffs and Lead Counsel have fairly and adequately represented the Settlement Class both in

terms of litigating the Action and for purposes of entering into and implementing the Settlement

and have satisfied the requirements of Federal Rules of Civil Procedure 23(a)(4) and 23(g),

respectively.

       5.        Notice – The Court finds that the dissemination of the Postcard Notice, the online

posting of the Notice, and the publication of the Summary Notice: (a) were implemented in

accordance with the Preliminary Approval Order; (b) constituted the best notice practicable under

the circumstances; (c) constituted notice that was reasonably calculated, under the circumstances,

to apprise Settlement Class Members of (i) the pendency of the Action; (ii) the effect of the


                                                 3
proposed Settlement (including the Releases to be provided thereunder); (iii) Lead Counsel’s

motion for an award of attorneys’ fees and reimbursement of Litigation Expenses; (iv) their right

to object to any aspect of the Settlement, the Plan of Allocation and/or Lead Counsel’s motion for

attorneys’ fees and reimbursement of Litigation Expenses; (v) their right to exclude themselves

from the Settlement Class; and (vi) their right to appear at the Settlement Hearing; (d) constituted

due, adequate, and sufficient notice to all persons and entities entitled to receive notice of the

proposed Settlement; and (e) satisfied the requirements of Rule 23 of the Federal Rules of Civil

Procedure, the United States Constitution (including the Due Process Clause), the Private

Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, as amended, and all other applicable

law and rules.

       6.        Plan of Allocation – The Court hereby finds and concludes that the formula for the

calculation of the claims of Authorized Claimants which is set forth in the Notice of: (I) Pendency

of Class Action and Proposed Settlement; (II) Settlement Fairness Hearing; and (III) Motion for

an Award of Attorneys’ Fees and Reimbursement of Expenses (ECF No. 65-1 Exh. C) (the “Long

Notice”) disseminated to Settlement Class Members, provides a fair and reasonable basis upon

which to allocate the proceeds of the Net Settlement Fund established by the Stipulation among

Settlement Class Members, with due consideration having been given to administrative

convenience and necessity. This Court hereby finds and concludes that the Plan of Allocation set

forth in the Long Notice is, in all respects, fair, reasonable and adequate, and the Court hereby

approves the Plan of Allocation.

       7.        Final Settlement Approval and Dismissal of Claims – Pursuant to, and in

accordance with, Rule 23 of the Federal Rules of Civil Procedure, this Court hereby fully and

finally approves the Settlement set forth in the Stipulation in all respects (including, without


                                                 4
limitation: the amount of the Settlement; the Releases provided for therein; and the dismissal with

prejudice of the claims asserted against Defendants in the Action), and finds that the Settlement is,

in all respects, fair, reasonable and adequate to the Settlement Class. The Parties are directed to

implement, perform and consummate the Settlement in accordance with the terms and provisions

contained in the Stipulation.

       8.      The Action and all of the claims asserted against Defendants in the Action by Lead

Plaintiffs and the other Settlement Class Members are hereby dismissed with prejudice. The

Parties shall bear their own costs and expenses, except as otherwise expressly provided in the

Stipulation.

       9.      Binding Effect – The terms of the Stipulation and of this Judgment shall be forever

binding on Defendants, Lead Plaintiffs and all other Settlement Class Members (regardless of

whether or not any individual Settlement Class Member submits a Claim Form or seeks or obtains

a distribution from the Net Settlement Fund), as well as their respective successors and assigns.

       10.     Releases – The Releases set forth in paragraphs 5 and 6 of the Stipulation, together

with the definitions contained in paragraph 1 of the Stipulation relating thereto, are expressly

incorporated herein in all respects.     The Releases are effective as of the Effective Date.

Accordingly, this Court orders that:

               (a)     Without further action by anyone, and subject to paragraph 11 below, upon

the Effective Date of the Settlement, Lead Plaintiffs and each of the other Settlement Class

Members, on behalf of themselves, and their respective heirs, executors, administrators,

predecessors, successors, and assigns in their capacities as such, shall be deemed to have, and by

operation of law and of this Judgment shall have, fully, finally and forever compromised, settled,

released, resolved, relinquished, waived and discharged each and every Released Plaintiffs’ Claim


                                                 5
against the Defendants and the other Defendants’ Releasees, and shall forever be enjoined from

prosecuting any or all of the Released Plaintiffs’ Claims against any of the Defendants’ Releasees.

                 (b)    Without further action by anyone, and subject to paragraph 11 below, upon

the Effective Date of the Settlement, Defendants, on behalf of themselves, and their respective

heirs, executors, administrators, predecessors, successors, and assigns in their capacities as such,

shall be deemed to have, and by operation of law and of this Judgment shall have, fully, finally

and forever compromised, settled, released, resolved, relinquished, waived and discharged each

and every Released Defendants’ Claim against Lead Plaintiffs and the other Plaintiffs’ Releasees,

and shall forever be enjoined from prosecuting any or all of the Released Defendants’ Claims

against any of the Plaintiffs’ Releasees.

       11.       Notwithstanding paragraphs 10(a) – (b) above, nothing in this Judgment shall bar

any action by any of the Parties to enforce or effectuate the terms of the Stipulation or this

Judgment.

       12.       Rule 11 Findings – The Court finds and concludes that the Parties and their

respective counsel have complied in all respects with the requirements of Rule 11 of the Federal

Rules of Civil Procedure in connection with the institution, prosecution, defense, and settlement

of the Action.

       13.       No Admissions – Neither this Judgment, the Term Sheet, the Stipulation (whether

or not consummated), including the exhibits thereto and the Plan of Allocation contained therein

(or any other plan of allocation that may be approved by the Court), the negotiations leading to the

execution of the Term Sheet and the Stipulation, nor any proceedings taken pursuant to or in

connection with the Term Sheet, the Stipulation and/or approval of the Settlement (including any

arguments proffered in connection therewith):


                                                 6
               (a)     shall be offered against any of the Defendants’ Releasees as evidence of, or

construed as, or deemed to be evidence of any presumption, concession, or admission by any of

the Defendants’ Releasees with respect to the truth of any fact alleged by Lead Plaintiffs or the

validity of any claim that was or could have been asserted or the deficiency of any defense that has

been or could have been asserted in this Action or in any other litigation, or of any liability,

negligence, fault, or other wrongdoing of any kind of any of the Defendants’ Releasees or in any

way referred to for any other reason as against any of the Defendants’ Releasees, in any civil,

criminal or administrative action or proceeding, other than such proceedings as may be necessary

to effectuate the provisions of the Stipulation;

               (b)     shall be offered against any of the Plaintiffs’ Releasees, as evidence of, or

construed as, or deemed to be evidence of any presumption, concession or admission by any of the

Plaintiffs’ Releasees that any of their claims are without merit, that any of the Defendants’

Releasees had meritorious defenses, or that damages recoverable under the Complaint would not

have exceeded the Settlement Amount or with respect to any liability, negligence, fault or

wrongdoing of any kind, or in any way referred to for any other reason as against any of the

Plaintiffs’ Releasees, in any civil, criminal or administrative action or proceeding, other than such

proceedings as may be necessary to effectuate the provisions of the Stipulation; or

               (c)     shall be construed against any of the Releasees as an admission, concession,

or presumption that the consideration to be given under the Settlement represents the amount

which could be or would have been recovered after trial; provided, however, that the Parties and

the Releasees and their respective counsel may refer to this Judgment and the Stipulation to

effectuate the protections from liability granted hereunder and thereunder or otherwise to enforce

the terms of the Settlement.


                                                   7
       14.     Retention of Jurisdiction – Without affecting the finality of this Judgment in any

way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of

the administration, interpretation, implementation and enforcement of the Settlement; (b) the

disposition of the Settlement Fund; (c) any motion for an award of attorneys’ fees and/or Litigation

Expenses by Lead Counsel in the Action that will be paid from the Settlement Fund; (d) any motion

to approve the Class Distribution Order; and (f) the Settlement Class Members for all matters

relating to the Action.

       15.     Separate orders shall be entered regarding approval of the motion of Lead Counsel

for an award of attorneys’ fees and reimbursement of Litigation Expenses. Such orders shall in no

way affect or delay the finality of this Judgment and shall not affect or delay the Effective Date of

the Settlement.

       16.     Modification of the Agreement of Settlement – Without further approval from

the Court, Lead Plaintiffs and Defendants are hereby authorized to agree to and adopt such

amendments or modifications of the Stipulation or any exhibits attached thereto to effectuate the

Settlement that: (a) are not materially inconsistent with this Judgment; and (b) do not materially

limit the rights of Settlement Class Members in connection with the Settlement. Without further

order of the Court, Lead Plaintiffs and Defendants may agree to reasonable extensions of time to

carry out any provisions of the Settlement.

       17.     Termination of Settlement – If the Settlement is terminated as provided in the

Stipulation or the Effective Date of the Settlement otherwise fails to occur, this Judgment shall be

vacated, rendered null and void and be of no further force and effect, except as otherwise provided

by the Stipulation, and this Judgment shall be without prejudice to the rights of Lead Plaintiffs, the

other Settlement Class Members and Defendants, and the Parties shall revert to their respective


                                                  8
positions in the Action as of July 13, 2020, as provided in the Stipulation.

       18.     Entry of Final Judgment – There is no just reason to delay the entry of this

Judgment as a final judgment in this Action. Accordingly, the Clerk of the Court is expressly

directed to immediately enter this final judgment in this Action.

       The Clerk of Court is respectfully directed to close the open motion at docket entry 61.

The Clerk is further directed to close this case.


SO ORDERED.
                                                        _________________________________
Date: May 19, 2021                                            VALERIE CAPRONI
      New York, NY                                            United States District Judge




                                                    9
